Citation Nr: 0834324	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO. 03-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2006, at which time it was remanded 
for further development. Following the requested development, 
the VA Appeals Management Center in Washington, D.C. 
confirmed and continued the denial of entitlement to service 
connection for respiratory disability. Thereafter, the case 
was returned to the Board for further appellate action.


FINDING OF FACT

Respiratory disability, diagnosed primarily as chronic 
obstructive pulmonary disease, was first manifested many 
years after service, and there is no competent evidence of 
relationship to service.


CONCLUSION OF LAW

Respiratory disability is not the result of disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for respiratory disability. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.CA. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in March 2003 and June 2006, the RO 
informed the veteran of the requirements to substantiate 
claims for service connection. Specifically, the RO notified 
the veteran that there had to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In June 2006, the VA Appeals Management Center (AMC) in 
Washington, D.C. notified the veteran that once service 
connection for a particular disability had been established, 
a disability rating would be assigned in accordance with the 
criteria set forth in the VA schedule for evaluating 
disabilities. 38 C.F.R. Part 4. The AMC also notified the 
veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the date 
of the receipt of the claim for benefits or when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule. Dingess/Hartman. Although such 
notice was sent to the veteran until after the initial rating 
decision in June 2003, any defect with respect to the timing 
of that notice was, effectively, cured. 

In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II). 

Following the AMC's notice to the veteran regarding the 
considerations in Dingess/Hartman, the veteran underwent a VA 
examination and the AMC readjudicated his claim. He later 
submitted additional evidence and argument in support of his 
claim and waived his right to have such evidence and argument 
considered by the RO prior to the Board. Thus, the veteran 
had ample opportunity to participate in the development of 
his claim of entitlement to service connection for 
respiratory disability. Any notice timing error was 
essentially harmless and resulted in no prejudice to the 
veteran.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim. It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder. In this regard, he has not 
identified any outstanding evidence; and therefore, further 
action is unnecessary in order to meet VA's statutory duty to 
assist the veteran in the development of his claim of 
entitlement to service connection for respiratory disability. 
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal. 



The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Analysis

The veteran attributes his current respiratory disability to 
two periods of viral illness in service. Therefore, he 
maintains that service connection is warranted. 

The veteran's contentions notwithstanding, the preponderance 
of the competent evidence of record shows that the veteran's 
respiratory disability was first manifested many years after 
service and that it is unrelated thereto. Indeed, such 
evidence shows that it is primarily the result a long history 
of smoking cigarettes. Therefore, service connection is not 
warranted. 

The report of the veteran's medical history, completed in 
September 1961 and the report of his February 1963 induction 
examination are negative for any complaints or clinical 
findings of respiratory disability. 

The veteran's service medical records show that he was 
treated on several occasions for upper respiratory infections 
and that in February 1964 and August 1964, he was 
hospitalized for viral illnesses. Although the manifestations 
included a slight productive cough, his lungs were clear and 
multiple chest X-rays were within normal limits. Moreover, 
during his service separation examination, there were no 
complaints or clinical findings of respiratory disability.

Following service, in December 1971, the veteran was treated 
for an upper respiratory infection, and throughout the 1970's 
and early 1980's he was, frequently, treated for complaints 
of chest pain. However, those complaints were, primarily, 
associated with cardiovascular problems, such as mitral valve 
prolapse. 

Respiratory disability, diagnosed primarily as chronic 
obstructive pulmonary disease, was first reported many years 
after service. Though first suggested in June 1981, it was 
not objectively confirmed until the mid-1990's, when chest X-
rays revealed emphysematous changes and pulmonary function 
tests showed mild obstructive lung disease. In any event, 
chronic respiratory disability was not manifested until well 
after the veteran's discharge from service. 

While the veteran maintains that his current respiratory 
disease is primarily the result of his viral illnesses in 
service, there is no competent evidence on file to support 
such a finding. As a layman, he is only qualified to report 
on matters which are capable of lay observation. He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability. 
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). Therefore, his opinion, without more, cannot 
be considered competent evidence of service connection. 

Rather than showing a relationship to service, the 
preponderance of the competent evidence of record, including 
the report of an August 2006 VA examination, shows that the 
veteran's respiratory disability is primarily the result of a 
long history of smoking, as much as a pack to a pack and a 
half of cigarettes per day. However, even if the veteran 
started smoking in service, the law prohibits an award of 
service connection for disease attributed to the use of 
tobacco products. 38 U.S.C.A. § 1103 (West 2002 and Supp. 
2007); 38 C.F.R. § 3.300 (2007); Kane v. Principi, 17 Vet. 
App. 97 (2003). While that provision does not prohibit the 
veteran from showing that his lung disability is, otherwise, 
related to service, there is simply no competent evidence on 
file to support such a conclusion. Accordingly, service 
connection for respiratory disability is not warranted, and 
the appeal must be denied.


ORDER

Entitlement to service connection for respiratory disability 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


